NO. 07-02-0310-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                  AUGUST 30, 2002

                         ______________________________


                          ANTONIO MINDIETA, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 97-423925; HONORABLE JIM B. DARNELL, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Antonio Mindieta has appealed from an Order Denying Motion for DNA

Testing. He has filed a motion in this court seeking appointment of counsel for appellate

purposes. We abate and remand.


      On June 19, 2002, the Judge of the 140th District Court of Lubbock County entered

an order in cause number 97-423925 denying a motion by which appellant sought DNA
testing and appointment of counsel to represent him in the proceeding. Appellant timely

filed notice of appeal.


       By motion filed with this court appellant seeks appointment of counsel to assist in

his appeal. Concurrently with his motion for appointment of counsel on appeal, appellant

filed an affidavit claiming indigence.


       The clerk’s record has not been filed. The district clerk has filed a request for

extension of time for filing of the record because appellant has not paid for or made

arrangements to pay for the record.


       Chapter 64 of the Code of Criminal Procedure sets out procedures for convicted

persons to move for court-ordered forensic DNA testing. See TEX . CRIM . PROC . CODE ANN .

arts. 64.01-64.05 (Vernon Supp. 2002). Article 64.01(c) provides that a convicted person

is entitled to counsel during a proceeding under Chapter 64. Article 64.01(c) has been

interpreted as providing indigent persons the statutory right to counsel in an appeal under

Chapter 64. See Gray v. State, 69 S.W.3d 835, 837 (Tex.App.--Waco 2002, no pet. h.).


       In a proceeding under Chapter 64, the convicting court is to determine whether the

convicted person is indigent. See art. 64.01(c). If the person is determined to be indigent,

the convicting court is to appoint counsel. Id.


       Accordingly, we abate the appeal and remand the case to the trial court. Upon

remand, the trial court is directed to (1) immediately cause notice to be given of and to



                                             2
conduct a hearing to determine whether appellant is indigent; (2) appoint counsel to

represent appellant on appeal if appellant is determined to be indigent; (3) determine

whether appellant is entitled to have the clerk’s record furnished without charge; (4) make

appropriate orders to assure that the clerk’s record will be promptly filed if appellant is

determined to be entitled to have the clerk’s record furnished without charge; (5) make and

file appropriate findings of fact and conclusions of law and cause them to be included in

a clerk’s record; (6) cause the hearing proceedings to be transcribed and included in a

reporter’s record; and (7) have a record of the proceedings made and forwarded to the

clerk of this court to the extent any of the proceedings are not included in the clerk’s record

or the reporter’s record. In the absence of a request for extension of time from the trial

court, the clerk’s record on remand, reporter’s record of the hearing and proceedings

pursuant to this order, and any additional proceeding records, including any orders,

findings, conclusions and recommendations, are to be sent so as to be received by the

clerk of this court not later than September 30, 2002.




                                                                 Per Curiam


Publish.




                                              3